Citation Nr: 1307837	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1967 to March 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are entirely duplicative of the evidence in the paper claims file.


FINDING OF FACT

No acquired psychiatric disorder has been present during the pendency of this claim.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.310, 3.655 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in August 2007, prior to the initial adjudication of the claim in February 2008.  In addition, in an August 2011 letter following the Board's remand, the Veteran was again asked to provide information related to his treatment so that VA could assist him in obtaining relevant evidence.  

Regarding VA's duty to assist, available service treatment records (STRs) have been associated with the claims file.  There are no post-service VA or private treatment records available for the Board's review.  The Veteran has not identified any relevant evidence that has not otherwise been requested or obtained.  In fact, he did not provide information related to treatment on the May 2007 VA Form 21-526, and he did not respond to either the August 2007 or August 2011 letters.  Moreover, the Veteran failed to report for a VA examination scheduled in September 2011.  The record contains a copy of the August 2011 letter notifying the Veteran of the examination.  He has not explained why he failed to appear for the examination or requested that the examination be rescheduled.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Good cause for his failure to report for the examination has not been shown.  The Board finds that no additional development, as for medical opinions or examinations, is necessary.  Evidentiary development in this matter is complete to the extent possible. 

Accordingly, the Board will address the merits of the claim. 

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f)  (2012).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359   (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2012); 38 C.F.R. 3.304(f)(1) (201); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The July 2010 amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's, "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In this case, initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As was noted by the Board in the prior remand, the Veteran's service treatment records indeed show that he was treated for depression, immature personality disorder, and situational adjustment disorder while in active service.  Clinical psychiatric treatment notes during service show that the various treatment providers tended to believe that the Veteran was having problems during active service as a result of family dysfunction and other issues that existed prior to his enlistment in the USMC. The Board, however, also notes that a Veteran is presumed to have been sound upon entry into the service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

The Veteran's claim is based upon his reported participation in combat during his service in the Republic of Vietnam, which, he contends, has resulted in his current experience of recurring thoughts and recollections of these events, causing his current psychiatric distress.  The Veteran has reported during the course of this claim that he currently experiences symptoms of PTSD and depression.  

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was equipment operator.  There is no indication from the Veteran's DD Form 214 that the Veteran was awarded any sort of combat commendations for his service in the Republic of Vietnam.  However, a review of the Veteran's service personnel records shows that he participated in the defense of Quang Tri Combat Base while he was serving in the Republic of Vietnam.  The Veteran has reported that his participation in the defense of Quang Tri Combat Base was very stressful and has caused him to experience psychiatric problems since that time.  Thus, as noted in the Board's prior remand, VA concedes the Veteran's exposure to combat stressors while he was serving in the Republic of Vietnam. 

The question remains whether he has a current psychiatric disability, to include PTSD, as a result of those combat stressors.  This issue was remanded for a VA examination to determine the nature and etiology of any current psychiatric disability.  As noted above, the Veteran failed to report for that examination.  Moreover, there are no treatment records in the claims file related to psychiatric treatment at any time since the Veteran's active service, and the Veteran has not provided any information to suggest that he is being treated.  He did not respond to any request for information related to current treatment at any time during the pendency of this claim.

Thus, since service there are no records showing a current psychiatric disability and there is no VA examination report upon which the Board can rely to assess the existence of a current disability.  Again, because the Veteran failed to report for the VA examination, the Board has no choice but to base its decision on the evidence of record.  In this case, the record is devoid of any competent evidence showing any current psychiatric disability, to include PTSD.

The Board does not deny the Veteran's competence to report that he experiences symptoms such as depression, but there is no disability diagnosed anywhere in this record.  Therefore, the Board concludes that the preponderance of the evidence establishes that a psychiatric disability has not been present at any time during the pendency of the claim.  

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  A current disability has not been established either through the clinical record or the Veteran's own statements.  The evidence available to evaluate the Veteran's claim has been significantly affected by his failure to undergo VA examination.  The Board has no choice but to decide the claim based upon the current evidence of record, in accordance with 38 C.F.R. § 3.655, which is unfortunate in that there are no clinical records or VA examination establishing a current diagnosis related to the Veteran's reported psychiatric symptoms.  Thus, the claim must fail.  

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a psychiatric disability, to include PTSD, must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.

ORDER

Service connection for a psychiatric disability, to include PTSD, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


